DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The indicated allowability of claims 1-9 and 12-18 is withdrawn in view of the newly discovered reference(s) to US 20170131428 A1 and JP 2011173778 A.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1, 3, 4, 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeveld (US 20170131428 A1) in view of Iwamoto (JP 2011173778 A).
With regards to claims 1, 3, 4, 6, 13, and 14, Langeveld discloses an X-ray apparatus comprising: an anode target 312 (Figs. 3A and 3B), comprising: a first anode target 312a, configured to cause, by a first voltage V1 carried thereon, electron beams emitted from cathodes 302a to generate first rays on target spots of the first anode target (impact locations of pulsed beam 310a); a second anode target 312b, configured to cause, by a second voltage V2 carried thereon, the electron beams emitted from the cathodes 302b to generate second rays on target spots of the second anode target (impact locations of pulsed beam 310b); and an insulating body, configured to isolate the first anode target from the second anode target, wherein the insulating body is connected to both the first anode target and the second anode target and is provided between the first anode target and the second anode target [0066, 0070]. Langeveld does not explicitly teach wherein the insulating body comprises a ceramic. Iwamoto is in the field of ceramic insulators for use in X-ray tubes [0032] and teaches it was known to provide a metallized ceramic insulator 12 connected between two electrodes 14a, 14b, wherein the metallized layer of the ceramic insulator is brazed and joined with the electrodes and insulator using gold and copper [0029-0032] and is provided to improve the bond between the insulator and electrode [0032]. Therefore, in view of improving the bonding strength between the insulator and anode targets, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Langeveld with the metallized ceramic body.

s 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeveld in view of Iwamoto and Mihara (US 20030072407 A1).
With regards to claims 2 and 12, Langeveld discloses wherein the anode comprises a material for heat conduction [0066] and further wherein the targets comprise built-in shielding to shield x-rays generated by the targets [0065]. Langeveld does not teach a cooling oil tube. However, Mihara teaches an X-ray apparatus wherein the X-ray source comprises an anode attached to a cooling block with cooling oil supplied through coolant channels within the block to prevent heat damage to the anode [0073]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Langeveld with the claimed configuration in order to prevent the anode from being damages by heat received from electron beams.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeveld in view of Iwamoto and Tang (US 20150078532 A1).
With regards to claims 5 and 7, Langeveld does not teach wherein the cathodes are arranged on both sides of the anode target in a staggered manner. Tang is also in the field of X-ray imaging and teaches it was known to provide a plurality of cathodes arranged on both sides of an anode target in a staggered manner (Fig. 14) in order to emit X-rays in various angles from a stationary source [0006]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Langeveld with the claimed cathode configuration in order to improve scan angles.

Claims 8, 9, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Langeveld and Iwamoto.

With regards to claim 15, Tang discloses wherein the number of the cathode assemblies are equal to or more than two, and the two or more cathode assemblies are arranged on both sides of the anode target of the anode assembly. Tang does not teach wherein the cathode assemblies are in a staggered manner. However, in a separate embodiment, Tang teaches such a configuration was already known (Fig. 14) in order to emit X-rays in various angles from a stationary source [0006]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Tang with the claimed cathode configuration in order to improve scan angles.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Langeveld, Iwamoto, and Mihara.
With regards to claim 16, Tang further discloses a pipe structure to carry a coolant for cooling the anode [0085], but fails to specifically teach a cooling oil tube and a shielding layer, configured to achieve a shielding effect and include a tungsten shielding layer. Mihara is also in the field of X-ray generation and teaches a copper cooling block 32a configured to bear target spots 33a, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884